UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

SAVANNAH DIVISION
UNITED STATES OF AMERICA ) CR418-240
)
v. )
)
EDWARD SCOTT )

CONSENT ORDER OF FORFEITURE

WHEREAS, on October 3, 2018, a federal grand jury sitting in the Southern
District of Georgia returned a one-count Indictment against Defendant Edward Scott
(hereinafter, the “Defendant”) and another, charging a violation of 18 U.S.C. §
922(g)(1) (Possession of Firearms by a Prohibited Person);

WHEREAS, the Indictment sought forfeiture pursuant 18 U.S.C. § 924(d), and
28 U.S.C. § 2461(0) of any firearm and ammunition involved in the commission of the
offenses charged in the Indictment;

WHEREAS, on December 19, 2018, pursuant to a written plea agreement,
Defendant agreed to enter a plea of guilty to Count 1 of the Indictment, Which charges
a violation of 18 U.S.C. § 922(g)(1); and Defendant agreed to forfeit to the United
States all right, title and interest in the following property:

¢ one (1) Springiield Armory, model: XD, .45 caliber pistol, serial number:

XD727898
0 eleven (11) rounds of assorted .45 caliber ammunition

(collectively, the “Subject Property”); and

WHEREAS, pursuant to his plea agreement, Defendant agreed to waive the
requirements of Federal Rules of Criminal Procedure 32.2, and 43(a) regarding notice
of the forfeiture in the charging instrument, announcement of the forfeiture at
sentencing, and incorporation of the forfeiture in the judgment without further order
of the Court.

NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREEDTHAT

1. Pursuant 18 U.S.C. § 924(d), 28 U.S.C. § 2461(c), and Rule 32.2(b)(1) of
the Federal Rules of Criminal Procedure, the GoVernment has established the
requisite nexus between the above-described Subject Property and the offense
committed by Defendant, and the Subject Property is hereby forfeited to the United
States.

2. Upon entry of this Order, the Attorney General (or a designee) is
authorized to commence any applicable proceeding to comply with statutes governing
third-party rights, including giving notice of this Order.

3. Any person, other than the above-named defendant, asserting a legal
interest in the Subject Property may, Within thirty days of the Enal publication of
notice or receipt of notice, whichever is earlier, petition the court for a hearing
without a jury to adjudicate the validity of his alleged interest in the Subject
Property, and for an amendment of the order of forfeiture, pursuant to 28 U.S.C. §

2461(0).

4. Pursuant to Fed. R. Crim. P. 32.2(b)(3), this Consent Order of Forfeiture
shall become final as to Defendant at the time of sentencing and shall be made part
of the sentence and included in the judgment If no third party iles a timely claim,
this Order shall become the Final Order of Forfeiture, as provided by Fed. R. Crim.
P. 32.2(0)(2).

5. Any petition filed by a third party asserting an interest in the Subject
Property shall be signed by the petitioner under penalty of perjury and shall set forth
the nature and extent of the petitioner's right, title, or interest in the Subject
Property, the time and circumstances of the petitioner's acquisition of the right, title
or interest in the Subject Property, and any additional facts supporting the
petitioner's claim and the relief sought.

6. If a petition is filed by a third party, and after the disposition of any
motion Hled under Fed. R. Crim. P. 32.2(c)(1)(A) and before a hearing on the petition,
discovery may be conducted in accordance with the Federal Rules of Civil Procedure
upon a showing that such discovery is necessary or desirable to resolve factual issues.

7. The United States shall have clear title to the Subject Property following
the Court’s disposition of all third-party interests, or if none, following the expiration
of the period provided in 21 U.S.C. § 853(n)(2) for the filing of third-party petitions

8. The Court shall retain jurisdiction to enforce this Order, and to amend

it as necessary, pursuant to Fed. R. Crim. P. 32.2(e).

9. The Clerk of the Court shall forward four certified copies of this Order
to Special Assistant U.S. Attorney Noah Abrams, United States Attorney’s Offlce for

the Southern District of Georgia, P.O. Box 8970, Savannah, Georgia 31412.

Date: ll¢lql%l@

 

JUDGE R. sTAN BAI‘{"E“R/
UNITED sTATEs DISTRICT coURT
soUTHERN DISTRICT oF GEoRGIA

WE ASK FOR THIS:

Mf/LW

Noah Abrams

Special AUSA

Georgia Bar No. 114354
P.O. Box 8970

Savannah Georgia 31401
(912) 652-4422

Date: [1_¢{1§£!{§
:/FM'D£ AAD`H’

Edward Scott

Defenda§\t/>(

Brian JosephWnan, Esq.
Attorney for Defendant

Date: [J=‘i{ilzg

 

